                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF KENTUCKY
                                    SOUTHERN DIVISION
                                          LONDON



 UNITED STATES OF AMERICA,

          Plaintiff,
                                                                 6:18-CR-36-REW-HAI
 v.
                                                                        ORDER
 JACOB MASON MINK,
          Defendant.



       This matter is before the Court on the Recommended Disposition (DE 49) of United States

Magistrate Judge Hanly A. Ingram, addressing Defendant Jacob Mason Mink’s guilty plea as to

Counts 1 & 2 of the Indictment (DE 1). See also DE 47 (Plea Agreement). Defendant appeared

before Judge Ingram on April 19, 2019. DE 48 (Minutes); DE 49 Recommendation. After

consenting to plead before a United States Magistrate Judge and engaging in the full colloquy

required by Rule 11, he proceeded to plead guilty. Id. at ¶¶ 1–2. Judge Ingram found Defendant

competent to plead and that Defendant did so in a knowing and voluntary fashion; he further found

that an adequate factual basis supported the plea as to each essential element of the charged

offenses. Id. at ¶¶ 2-3. Accordingly, Judge Ingram recommended that the Court accept Defendant’s

plea and adjudge him guilty of the offense charged in Counts 1 & 2 of the Indictment. Id. at ¶ 4.

       Defendant had three days within which to object to Judge Ingram’s recommendation, and

he has not done so. See id. at 2–3. Nor has the United States objected. While this Court reviews de

novo those portions of a Recommended Disposition to which a party objects, see 28 U.S.C.

§ 636(b)(1), it is not required to “review . . . a magistrate[] [judge’s] factual or legal conclusions,

under a de novo or any other standard, when neither party objects to those findings.” Thomas v.

Arn, 106 S. Ct. 466, 472 (1985). Where the parties do not object to the Magistrate Judge’s
recommended disposition, they waive any right to review. See Fed. R. Civ. P 59; United States v.

White, 874 F.3d 490, 495 (6th Cir. 2017) ("When a party . . . fails to lodge a specific objection to

a particular aspect of a magistrate judge's report and recommendation, we consider that issue

forfeited on appeal."); see also United States v. Branch, 537 F.3d 582, 587 (6th Cir. 2008) (noting

that "[t]he law in this Circuit is clear" that a party who fails to object to a magistrate judge's

recommendation forfeits his right to appeal its adoption).

       The Court thus ADOPTS the Recommended Disposition (DE 49), accepts the plea, and

ADJUDGES Jacob Mason Mink guilty of Counts 1 & 2 of the Indictment. The Court further

GENERALLY CONTINUES the jury trial as to this Defendant. An Order scheduling sentencing

for August 7, 2019 has been entered.

       This the 24th day of April, 2019.




                                                 2
